DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 128 and 152.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (KR 20050118784 A) hereinafter referred to as Ahn.
Ahn teaches of single-package air conditioner unit (Figs. 1-2, shows an integrated air conditioner which is labeled as prior art but is utilized in combination with the ventilator described later in the application, see Pg. 8, lines 322-328 and Pg. 9, lines 368-369) defining a mutually-perpendicular vertical direction, lateral direction, and transverse direction, the single-package air conditioner unit comprising:
a housing (Fig. 1, cabinet cover 30) defining an outdoor portion and an indoor portion (Pg. 6, lines 207-208);
an outdoor heat exchanger assembly disposed in the outdoor portion and comprising an outdoor heat exchanger and an outdoor fan (Fig. 2, outdoor heat exchanger 50, outdoor fan 48);
an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger and an indoor fan (Fig. 7, indoor heat exchanger 110, indoor fan 130);
a compressor in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Pg. 7, lines 265-267); and
an intake conduit extending from the housing (Fig. 7, see ventilation device 200 extending from the top of integrated air conditioner 100), the intake conduit defining an intake passage upstream from the indoor heat exchanger assembly (Fig. 7, see arrows defining airflow from the ventilation device to the heat exchanger), the intake conduit further defining a primary inlet (Figs. 5-6, indoor inlet 248) and a secondary inlet spaced apart from the primary inlet in fluid parallel thereto (Figs. 5-6, outdoor suction port 242), the primary inlet and the secondary inlet being defined upstream from the intake passage to separately permit air thereto (Figs. 5-6, indoor inlet and outdoor inlet are upstream from the ventilation device discharge port 260).
Regarding claim 8, Ahn teaches of the single-package air conditioner unit of claim 1, and Ahn further teaches wherein the secondary inlet has a minimum airflow cross-section that is less than a minimum airflow cross-section of the primary inlet (Fig. 4, see indoor inlet 248 has a larger cross-sectional area than the duct defined by 242).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrose (US 2293482 A).
Regarding claim 1, Ambrose teaches of a single-package air conditioner (Fig. 1, housing 10) unit defining a mutually-perpendicular vertical direction (up and down on the page), lateral direction (left and right on the page), and transverse direction (in and out of the page), the single- package air conditioner unit comprising:
a housing (Fig. 1, housing 10) defining an outdoor portion (Fig. 1, compartment 12) and an indoor portion (Fig. 1, compartment 13);
an outdoor heat exchanger assembly disposed in the outdoor portion and comprising an outdoor heat exchanger and an outdoor fan (Fig. 1, evaporator 20, fan 15);
an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger and an indoor fan (Fig. 1, evaporator 21, fan 16);
a compressor in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Col. 2, lines 40-55); and
an intake conduit extending from the housing, the intake conduit defining an intake passage upstream from the indoor heat exchanger assembly (Fig. 1, air inlet duct 52), the intake conduit
further defining a primary inlet and a secondary inlet spaced apart from the primary inlet in fluid parallel thereto (see annotated Fig. 1 of Ambrose below), the primary inlet and the secondary inlet being defined upstream from the intake passage to separately permit air thereto (Fig. 1, intake passageway is ducting leading into compartment 13 after dampers 53 and 55).
Regarding claim 6, Ambrose teaches of the single-package air conditioner unit of claim 1, and Ambrose further teaches wherein the secondary inlet is defined above the primary inlet (See annotated Fig. 1 of Ambrose below).
Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyce (US 2969652 A).
Regarding claim 1, Boyce teaches of a single-package air conditioner unit (Fig. 2, heat pump 12) defining a mutually- perpendicular vertical direction, lateral direction, and transverse direction, the single- package air conditioner unit comprising:
a housing defining an outdoor portion and an indoor portion (Figs. 1 and 3, housing 10 is shown with baffle 54 to separate the indoor and outdoor portions of the air conditioner);
an outdoor heat exchanger assembly disposed in the outdoor portion and comprising an outdoor heat exchanger and an outdoor fan (Fig. 3, evaporator coil 49, blower 51);
an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger and an indoor fan (Fig. 3, condenser coil 44, blower 47);
a compressor (Fig. 3, compressor 43) in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Col. 2, lines 43-48); and
an intake conduit extending from the housing (Fig. 2, supply chamber 13, return duct 57; Col. 3, lines 3-7, airflow conduit system…indicated diagrammatically by chambers 13 and 15), the intake conduit defining an intake passage upstream from the indoor heat exchanger assembly (See diagram representation of airflow conduit 13 in Fig. 1, the intake passage is the area after the damper 17 shown as dampers 62 and 64 in Fig. 2, that is upstream from condenser air inlet 45) , the intake conduit further defining a primary inlet (Fig. 2, return vent opening 59) and a secondary inlet (Fig. 2, damper 64) spaced apart from the primary inlet in fluid parallel thereto, the primary inlet and the secondary inlet being defined upstream from the intake passage to separately permit air thereto (Fig. 2, both return vent opening 59 and damper 64 are upstream from the conduit passageway between air inlet 45).
Regarding claim 4, Boyce teaches of the single-package air conditioner unit of claim 1, and Boyce further teaches further comprising a secondary air duct extending outside of the housing upstream from the secondary inlet to direct air thereto (Col. 4, lines 16-19; the duct is formed by the sidewalls 35, vertical baffle 69 and heat pump 12).
Regarding claim 5, Boyce teaches of the single-package air conditioner unit of claim 4, and Boyce further teaches wherein the secondary air duct is disposed on an outer surface of the housing (Col. 4, lines 16-19; the duct is formed by the sidewalls 35, vertical baffle 69 and heat pump 12, since one of the duct walls is formed by the housing of the heat pump 12, the duct is formed on the outer surface of the housing of heat pump 12).
Claim(s) 1, 7, 9-11 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waterfill (US 2894375 A).
Regarding claim 1, Waterfill teaches of a single-package air conditioner unit (Fig. 1, all air conditioning components are contained within casing 2) defining a mutually-perpendicular vertical direction (up and down on the page), lateral direction (left and right on the page), and transverse direction (in and out of the page), the single-package air conditioner unit comprising:
a housing (Fig. 1, casing 2) defining an outdoor portion (Fig. 1, passageway 16) and an indoor portion (upper section 3);
an outdoor heat exchanger assembly disposed in the outdoor portion and comprising an outdoor heat exchanger and an outdoor fan (Fig. 1, heat exchanger 18 and fan 17);
an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger and an indoor fan (Fig. 1, heat exchanger 6 and fan 14);
a compressor in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Fig. 1, compressor 20; Col. 2, lines 69-72); and
an intake conduit extending from the housing (Fig. 1, return air duct 10; Col. 2, lines 49-51), the intake conduit defining an intake passage upstream from the indoor heat exchanger assembly, the intake conduit further defining a primary inlet and a secondary inlet spaced apart from the primary inlet in fluid parallel thereto (see annotated Fig. 1 of Waterfill below), the primary inlet and the secondary inlet being defined upstream from the intake passage to separately permit air thereto (see annotated Fig. 1 of Waterfill below).
Regarding claim 7, Waterfill teaches of the single-packaged air conditioner unit of claim 1, and Waterfill further teaches wherein the primary inlet is defined distal to the indoor heat exchange assembly, and wherein the secondary inlet is defined proximal to the indoor heat exchange assembly (see annotated Fig. 1 of Waterfill below, the secondary inlet is further downstream and thus closed to the indoor heat exchange assembly than the primary inlet, so the secondary inlet is proximal to the heat exchange assembly and the primary inlet is distal).
Regarding claim 9, Waterfill teaches of the single-packaged air conditioner unite of claim 1, and Waterfill further teaches single-package air conditioner unit of claim 1, wherein the housing defines an indoor inlet, wherein the intake conduit extends about the indoor inlet and axially outward therefrom, and wherein the primary inlet is coaxial with the indoor inlet (see annotated Fig. 1 of Waterfill).
Regarding claim 10, Waterfill teaches of the single-package air conditioner unit of claim 9, wherein the secondary inlet is defined through the intake conduit perpendicular to the indoor inlet (see annotated Fig. 1 of Waterfill below).
Regarding claim 11, Waterfill teaches of a single-package air conditioner unit (Fig. 1, all air conditioning components are contained within casing 2) defining a mutually-perpendicular vertical direction (up and down on the page), lateral direction (left and right on the page), and transverse direction (in and out of the page), the single-package air conditioner unit comprising:
a housing (Fig. 1, casing 2) defining an outdoor portion (Fig. 1, passageway 16) and an indoor portion (upper section 3);
an outdoor heat exchanger assembly disposed in the outdoor portion and comprising an outdoor heat exchanger and an outdoor fan (Fig. 1, heat exchanger 18 and fan 17);
an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger and an indoor fan (Fig. 1, heat exchanger 6 and fan 14);
a compressor in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Fig. 1, compressor 20; Col. 2, lines 69-72); and
an intake conduit extending from the housing (Fig. 1, return air duct 10; Col. 2, lines 49-51), the intake conduit defining an intake passage upstream from the indoor heat exchanger assembly, the intake conduit further defining a primary inlet and a secondary inlet spaced apart from the primary inlet in fluid parallel thereto (see annotated Fig. 1 of Waterfill below), the primary inlet and the secondary inlet being defined upstream from the intake passage to separately permit air thereto (see annotated Fig. 1 of Waterfill below), wherein the secondary inlet has a minimum airflow cross-section that is less than a minimum airflow cross-section of the primary inlet, wherein the primary inlet is defined distal to the indoor heat exchange assembly (Fig. 1, see cross-section of fresh air duct 12 defining the secondary inlet being smaller than the cross-section of return air duct 10 that defines the primary inlet), and
wherein the secondary inlet is defined proximal to the indoor heat exchange assembly (see annotated Fig. 1 of Waterfill below, the secondary inlet is further downstream and thus closed to the indoor heat exchange assembly than the primary inlet, so the secondary inlet is proximal to the heat exchange assembly and the primary inlet is distal).
Regarding claim 17, Waterfill teaches of the single-package air conditioner unit of claim 11, and Waterfill further teaches wherein the housing defines an indoor inlet, wherein the intake conduit extends about the indoor inlet and axially outward therefrom, and wherein the primary inlet is coaxial with the indoor inlet (see annotated Fig. 1 of Waterfill).
Regarding claim 18, Waterfill teaches of the single-package air conditioner unit of claim 17, and Waterfill further teaches wherein the secondary inlet is defined through the intake conduit perpendicular to the indoor inlet (see annotated Fig. 1 of Waterfill).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 11-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce (US 2969652 A) in view of Jadran et al. (US 6241794 B1) hereinafter referred to as Jadran.
Regarding claim 2, Boyce teaches of the single-package air conditioner unit of claim 1, Boyce fails to teach however further comprising a filter panel disposed on the intake conduit in fluid communication with the primary inlet apart from the secondary inlet.
Jadran teaches of a filter panel (Fig. 6, filter 54) disposed on the intake conduit (Fig. 6, return air 
cover 41) in fluid communication with the primary inlet apart from the secondary inlet (see combination with Boyce below).
	Specifically, the combination the Examiner has in mind is to the return air cover 41 of Jadran on the return air vent opening 59 of Boyce and to attach the rectangular-U-shaped frame 45 with filter 54 of Jadran to the now added return air cover 41. Making the inlet of air vent opening 59 be the louvered return air cover 41 of Jadran and to have the filter 55 be in front of the inlet filtering air from the primary inlet apart from the secondary inlet. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Jadran to modify Boyce with the above combination. Doing so would remove dust and particles from passing air within a forced air system (Col. 1, lines 32-35).
Regarding claim 3, Boyce as modified teaches of the single-package air conditioner unit of claim 2, and Boyce as modified further teaches wherein the filter panel is disposed in front of the primary inlet (see rejection of claim 2 above, Jadran, Fig. 6, filter 54 is in front of air return cover 41).
Regarding claim 11, Boyce teaches of a single-package air conditioner unit (Fig. 2, heat pump 12) defining a mutually- perpendicular vertical direction, lateral direction, and transverse direction, the single- package air conditioner unit comprising:
a housing defining an outdoor portion and an indoor portion (Figs. 1 and 3, housing 10 is shown with baffle 54 to separate the indoor and outdoor portions of the air conditioner);
an outdoor heat exchanger assembly disposed in the outdoor portion and comprising an outdoor heat exchanger and an outdoor fan (Fig. 3, evaporator coil 49, blower 51);
an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger and an indoor fan (Fig. 3, condenser coil 44, blower 47);
a compressor (Fig. 3, compressor 43) in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Col. 2, lines 43-48); and
an intake conduit extending from the housing (Fig. 2, supply chamber 13, return duct 57; Col. 3, lines 3-7, airflow conduit system…indicated diagrammatically by chambers 13 and 15), the intake conduit defining an intake passage upstream from the indoor heat exchanger assembly (See diagram representation of airflow conduit 13 in Fig. 1, the intake passage is the area after the damper 17 shown as dampers 62 and 64 in Fig. 2, that is upstream from condenser air inlet 45) , the intake conduit further defining a primary inlet (Fig. 2, return vent opening 59) and a secondary inlet (Fig. 2, damper 64) spaced apart from the primary inlet in fluid parallel thereto, the primary inlet and the secondary inlet being defined upstream from the intake passage to separately permit air thereto (Fig. 2, both return vent opening 59 and damper 64 are upstream from the conduit passageway between air inlet 45) wherein the primary inlet is defined distal to the indoor heat exchange assembly, and wherein the secondary inlet is defined proximal to the indoor heat exchange assembly (Fig. 2, damper 64 is closer to the condenser than return opening 59 therefore damper 64 is proximal to the condenser and return opening 59 is distal).
	Boyce fails to show wherein the secondary inlet has a minimum airflow cross-section that is less than a minimum airflow cross-section of the primary inlet. 
	However, It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have altered the cross-section size of the opening 59 and the damper 64 so that the opening 59 has a larger cross-section than the damper 64 as the two inlets varying in size would perform the same function of introducing air to the heat pump 12 and further that it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04.IV.A.). 
Regarding claim 12, Boyce as modified teaches of the single-package air conditioner unit of claim 11, Boyce as modified fails to further teach further comprising a filter panel disposed on the intake conduit in fluid communication with the primary inlet apart from the secondary inlet.
Jadran teaches of a filter panel (Fig. 6, filter 54) disposed on the intake conduit (Fig. 6, return air 
cover 41) in fluid communication with the primary inlet apart from the secondary inlet (see combination with Boyce below).
Specifically, the combination the Examiner has in mind is to the return air cover 41 of Jadran on the return air vent opening 59 of Boyce and to attach the rectangular-U-shaped frame 45 with filter 54 of Jadran to the now added return air cover 41. Making the inlet of air vent opening 59 be the louvered return air cover 41 of Jadran and to have the filter 55 be in front of the inlet filtering air from the primary inlet apart from the secondary inlet. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Jadran to modify Boyce as modified with the above combination. Doing so would remove dust and particles from passing air within a forced air system (Col. 1, lines 32-35).
Regarding claim 13, Boyce as modified teaches of the single-package air conditioner unit of claim 2, and Boyce as modified further teaches wherein the filter panel is disposed in front of the primary inlet (see rejection of claim 2 above, Jadran, Fig. 6, filter 54 is in front of air return cover 41).
Regarding claim 14, Boyce as modified teaches of the single-package air conditioner unit of claim 11, and Boyce as modified further teaches further comprising a secondary air duct extending outside of the housing upstream from the secondary inlet to direct air thereto (Col. 4, lines 16-19; the duct is formed by the sidewalls 35, vertical baffle 69 and heat pump 12).
Regarding claim 15, Boyce as modified teaches of single-package air conditioner unit of claim 14, and Boyce as modified further teaches wherein the secondary air duct is disposed on an outer surface of the housing (Col. 4, lines 16-19; the duct is formed by the sidewalls 35, vertical baffle 69 and heat pump 12, since one of the duct walls is formed by the housing of the heat pump 12, the duct is formed on the outer surface of the housing of heat pump 12).
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose (US 2293482 A).
Regarding claim 11, Ambrose teaches of a single-package air conditioner (Fig. 1, housing 10) unit defining a mutually-perpendicular vertical direction (up and down on the page), lateral direction (left and right on the page), and transverse direction (in and out of the page), the single- package air conditioner unit comprising:
a housing (Fig. 1, housing 10) defining an outdoor portion (Fig. 1, compartment 12) and an indoor portion (Fig. 1, compartment 13);
an outdoor heat exchanger assembly disposed in the outdoor portion and comprising an outdoor heat exchanger and an outdoor fan (Fig. 1, evaporator 20, fan 15);
an indoor heat exchanger assembly disposed in the indoor portion and comprising an indoor heat exchanger and an indoor fan (Fig. 1, evaporator 21, fan 16);
a compressor in fluid communication with the outdoor heat exchanger and the indoor heat exchanger to circulate a refrigerant between the outdoor heat exchanger and the indoor heat exchanger (Col. 2, lines 40-55); and
an intake conduit extending from the housing, the intake conduit defining an intake passage upstream from the indoor heat exchanger assembly (Fig. 1, air inlet duct 52), the intake conduit
further defining a primary inlet and a secondary inlet spaced apart from the primary inlet in fluid parallel thereto (see annotated Fig. 1 of Ambrose below), the primary inlet and the secondary inlet being defined upstream from the intake passage to separately permit air thereto (Fig. 1, intake passageway is ducting leading into compartment 13 after dampers 53 and 55), wherein the primary inlet is defined distal to the indoor heat exchange assembly, and
wherein the secondary inlet is defined proximal to the indoor heat exchange assembly (see annotated Fig. 1 of Ambrose below, the secondary inlet is located further upstream and closer to evaporator 21 therefore the secondary inlet is proximal to evaporator 21 and the primary inlet is distal to evaporator 21).
Ambrose fails to teach wherein the secondary inlet has a minimum airflow cross-section that is less than a minimum airflow cross-section of the primary inlet.
However, It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have altered the cross-sectional dimensions of the primary and secondary inlets of Ambrose so that the primary inlet is larger than the secondary inlet as the two inlets varying in size would perform the same function of introducing air to the compartment 13 and further that it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04.IV.A.).
Regarding claim 16, Ambrose teaches of the single-package air conditioner unit of claim 11, and Ambrose further teaches wherein the secondary inlet is defined above the primary inlet (See annotated Fig. 1 of Ambrose below).
Annotated Figures

    PNG
    media_image1.png
    760
    931
    media_image1.png
    Greyscale

Annotated Fig. 1 of Ambrose

    PNG
    media_image2.png
    744
    678
    media_image2.png
    Greyscale

Annotated Fig. 1 of Waterfill
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Froemke (US 20220011012 A1) teaches of a make up air system in an air conditioner.
Wetzel et al. (US 20060021375 A1) teaches of an ECU with a makeup air system
Eilers (US 2711086 A) teaches of an air conditioner with fresh air ventilation duct
Selhost (US 3659432 A) teaches of a window air conditioner with a fresh air duct
Mullin (US 3022647 A) teaches of a window air conditioner with a fresh air duct
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762